DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and 19-22 in the reply filed on 4 February 2021 is acknowledged.  The traversal is on the ground(s) that there is no rational basis for the examiner’s grouping of claims, and the group of claims is flawed.  Applicant further supports this with the position that claim 16 includes a counterpart to the missing element “one or more inclusion criteria”, and further group II also recites a “target number” of data points.  This is not found persuasive because although the groups may include the same terminology, the step by step process does not share the same requirements found in the independent groups.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.  Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rosenberg et al. (US 2011/0054559).
Regarding claims 1-15, Rosenberg teaches a method of generating an electrophysiology map of a portion of a patient's anatomy using an electroanatomical mapping system, comprising: defining a plurality of inclusion criteria (e.g. ¶¶ 23, 87, etc.); collecting a plurality of electrophysiology data points, each electrophysiology data point being associated with inclusion data (e.g. ¶¶ 23 – signal to noise ratios, sensing specific waves, evoked responses, arrhythmia signals, etc); the electroanatomical mapping system determining a subset of the plurality of electrophysiology data points having associated inclusion data that satisfies the plurality of inclusion criteria and that includes a number of electrophysiology data points (e.g. ¶¶ 159 – discrete data points); 
Regarding claims 19-22, Rosenberg discloses a system for generating an electrophysiology map of a portion of a patient's anatomy, comprising: an inclusion processor configured to: receive as input a plurality of electrophysiology data points, each electrophysiology data point being associated with inclusion data (e.g. ¶¶ 23, 87, etc.); receive as input a plurality of inclusion criteria (e.g. ¶¶ 23 – signal to noise ratios, sensing specific waves, evoked responses, arrhythmia signals, etc.); receive as input a target number of electrophysiology data points for inclusion in an electrophysiology map (e.g. ¶¶ 159 – discrete data points); determine a subset of the plurality of electrophysiology data points having associated inclusion data that satisfy the plurality of inclusion criteria (e.g. ¶¶ 183 – where maps are generated based on the desired inclusion criteria); automatically modify the plurality of inclusion criteria and determine a subset of the plurality of electrophysiology data points having associated inclusion data .
Claims 1-15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ghaffari et al. (US 2013/0274562).  
Regarding claims 1-15, Ghaffari teaches a method of generating an electrophysiology map of a portion of a patient's anatomy using an electroanatomical mapping system, comprising: defining a plurality of inclusion criteria (e.g. ¶¶ 243-246); collecting a plurality of electrophysiology data points, each electrophysiology data point being associated with inclusion data (e.g. ¶¶ 243-246, signal to noise ratio, contact impedance, etc.); the electroanatomical mapping system determining a subset of the plurality of electrophysiology data points having associated inclusion data that satisfies the plurality of inclusion criteria and that includes a number of electrophysiology data points (e.g. ¶¶ 246); setting a target number of electrophysiology data points from the plurality of electrophysiology data points for inclusion in the electrophysiology map of the portion of the patient's anatomy, the target number being different from the number of electrophysiology data points in the subset (e.g. ¶¶ 243 – where it is clear a plurality of data points are chosen from the larger group of sample data acquired); the electroanatomical mapping system automatically modifying the plurality of inclusion criteria (e.g. ¶¶ 264); and the electroanatomical mapping system determining a subset of the plurality of electrophysiology data points having associated inclusion data that satisfies the modified plurality of inclusion criteria and that includes a number of electrophysiology data points (e.g. ¶¶ 246, 260-264, etc.).
Regarding claim 19-22, Ghaffari discloses a system for generating an electrophysiology map of a portion of a patient's anatomy, comprising: an inclusion processor configured to: receive as input a plurality of electrophysiology data points, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792